                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JEROME STRICKLAND,

                       Plaintiff,                      Case No. 1:19-cv-434
v.                                                     Honorable Gordon J. Quist
P.C. ROBINSON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues MDOC Hearing Officer

S. Burke and the following IBC officials: Unit Counselor P.C. Robinson; Resident Unit Manager
Mitch Vroman; Deputy Warden Matt Macauley; Warden Tony Trierweiler, and Correctional

Officer (unknown) Conley.

               Plaintiff alleges that, while he was in the dayroom, prisoner Johnson sprayed him

in the face with a bottle of sanitizer cleaning liquid. According to Plaintiff, Defendant Robinson

saw Johnson’s assault on Plaintiff. Defendant Robinson met Johnson at the door of the dayroom

and handcuffed him. Plaintiff then left the dayroom to rinse his eyes. He went to the porter closet

with the officer and remained there for five or ten minutes. Plaintiff subsequently was taken to

segregation.

               Plaintiff contends that, because Defendant Robinson observed the assault by

Johnson, Plaintiff should not have been taken to segregation on an allegation of fighting. Plaintiff

demanded that the officers look at the video of the incident. Instead, Defendant Robinson issued

an allegedly false misconduct report, charging Plaintiff with fighting. The misconduct charge was

heard and upheld by Defendant Burke, who added an additional charge against Plaintiff. Plaintiff

complains that the charge and Burke’s decision amounted to staff corruption.

               Plaintiff claims that he tried to rectify the false charge by taking it to the warden,

deputy warden, and hearing investigator. Plaintiff claims that all of the officials “stuck together”

and concluded that the incident was a fight. (Compl., ECF No. 1, PageID.3.) He has kited the

warden, the deputy warden, and the legislative ombudsman, none of whom has responded.

               Plaintiff seeks injunctive relief, in the form of the removal of the misconduct charge

from his record and the restoration of his prison job, together with back pay and damages for the

loss of a picture during the pack-up of his cell.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.
                                                    2
v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).



                                                   3
                 Plaintiff claims that the major misconduct charge 1 filed against him was “false” and

that he should not have been found guilty or subjected to segregation and other sanctions.

Plaintiff’s allegations arguably implicate the Due Process Clause.

                 A prisoner’s ability to challenge a prison misconduct conviction depends on

whether the convictions implicated any liberty interest. The Fourteenth Amendment protects an

individual from deprivation of life, liberty or property, without due process of law.” Bazetta v.

McGinnis, 430 F.3d 795, 801 (6th Cir. 2005). To establish a Fourteenth Amendment procedural

due process violation, a plaintiff must show that one of these interests is at stake. Wilkinson v.

Austin, 545 U.S. 209, 221 (2005). Analysis of a procedural due process claim involves two steps:

“[T]he first asks whether there exists a liberty or property interest which has been interfered with

by the State; the second examines whether the procedures attendant upon that deprivation were

constitutionally sufficient.” Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989).

                 The Supreme Court long has held that the Due Process Clause does not protect

every change in the conditions of confinement having an impact on a prisoner. See Meachum v.

Fano, 427 U.S. 215, 225 (1976). In Sandin v. Conner, 515 U.S. 472, 484 (1995), the Court set

forth the standard for determining when a state-created right creates a federally cognizable liberty

interest protected by the Due Process Clause. According to that Court, a prisoner is entitled to the

protections of due process only when the sanction “will inevitably affect the duration of his

sentence” or when a deprivation imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v.

Baker, 155 F.3d 810, 812 (6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir.

1995).



1
 Under MDOC Policy Directive (PD) 03.03.105, Attachment A, a misconduct charge for “fighting” is a Class-I, or
major, misconduct.
                                                       4
               Plaintiff’s major misconduct charge and conviction affected a number of Plaintiff’s

interests, but none of them falls into either of the categories identified in Sandin as protected by

due process, i.e., an inevitable effect on the duration of Plaintiff’s sentence or an atypical and

significant hardship. As to the first category, Plaintiff has not alleged a deprivation that will

inevitably affect the duration of his sentence. A prisoner like Plaintiff, who is serving an

indeterminate sentence for an offense committed after 2000, can accumulate “disciplinary time”

for a major misconduct conviction. See Mich. Comp. Laws § 800.34. Disciplinary time is

considered by the Michigan Parole Board when it determines whether to grant parole. Id.

§ 800.34(2). It does not necessarily affect the length of a prisoner’s sentence because it is “simply

a record that will be presented to the parole board to aid its [parole] determination.” Taylor v.

Lantagne, 418 F. App’x 408, 412 (6th Cir. 2011).

               As to the second category, Plaintiff has not alleged that he suffered a “significant

and atypical deprivation.”     Plaintiff does not specifically allege how long he was kept in

segregation or what other losses of privileges he may have suffered as a sanction for the finding

of guilt on the misconduct charge. However, under PD 03.03.105, Attachment D, sanctions for a

Class-I misconduct conviction cannot exceed punitive segregation for 10 days for each violation

or a maximum of 20 days arising out of a single incident, together with a maximum of 30 days’

loss of privileges for each violation or 60 day’s loss of privileges arising out of a single incident.

Id.

               The Supreme Court has held that confinement in administrative segregation “is the

sort of confinement that inmates should reasonably anticipate receiving at some point in their

incarceration.” Hewitt v. Helms, 459 U.S. 460, 468 (1983). Thus, it is considered atypical and

significant only in “extreme circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir.

2010). Generally, courts will consider the nature and duration of a stay in segregation to determine
                                                  5
whether it imposes an “atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d 789,

794 (6th. Cir. 2008).

                In Sandin, the Supreme Court concluded that the segregation at issue in that case

(disciplinary segregation for 30 days) did not impose an atypical and significant hardship. Sandin,

515 U.S. at 484. Similarly, the Sixth Circuit has held that placement in administrative segregation

for two months does not require the protections of due process. See Joseph, 410 F. App’x at 868

(holding that 61 days in segregation is not atypical and significant). It has also held, in specific

circumstances, that confinement in segregation for a much longer period of time does not implicate

a liberty interest. See, e.g., Baker, 155 F.3d at 812-13 (finding no liberty interest when prisoner

spent two years in segregation while he was investigated for the murder of a prison guard in a riot);

Mackey v. Dyke, 111 F.3d 460 (6th Cir. 1997) (one year of segregation following convictions for

possession of illegal contraband and assault, including a 117-day delay in reclassification due to

prison crowding). Generally, only periods of segregation lasting for several years or more have

been found to be atypical and significant. See, e.g., Selby v. Caruso, 734 F.3d 554, 559 (6th Cir.

2013) (13 years of segregation implicates a liberty interest); Harris v. Caruso, 465 F. App’x 481,

484 (6th Cir. 2012) (eight years of segregation implicates a liberty interest); Harden-Bey, 524 F.3d

at 795 (remanding to the district court to consider whether the plaintiff’s allegedly “indefinite”

period of segregation, i.e., three years without an explanation from prison officials, implicates a

liberty interest).

                Plaintiff’s confinement in segregation for up to 20 days is less than the 30-day

period at issue in Sandin, and far less than the 60-day period in Joseph or the even longer periods

at issue in Baker and Mackey, which the Sixth Circuit held were not atypical and significant. Thus,

Plaintiff’s confinement in segregation did not trigger a right to due process.



                                                 6
                If Plaintiff’s confinement in segregation does not implicate a protected liberty

interest, it follows that any loss-of-privileges sanction (including the loss of a job assignment)

stemming from that confinement does not implicate such an interest. Furthermore, federal courts

consistently have found that prisoners have no constitutionally protected liberty interest in prison

vocational, rehabilitation, and educational programs under the Fourteenth Amendment. See, e.g.,

Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (holding that the Due Process Clause is not

implicated by prisoner classification and eligibility for rehabilitative programs, even where inmate

suffers “grievous loss”); Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003) (prisoners have

no constitutional right to rehabilitation, education or jobs); Canterino v. Wilson, 869 F.2d 948,

952-54 (6th Cir. 1989) (no constitutional right to rehabilitation); Newsom v. Norris, 888 F.2d 371,

374 (6th Cir. 1989) (no constitutional right to prison employment); Ivey v. Wilson, 832 F.2d 950,

955 (6th Cir. 1987) (“[N]o prisoner has a constitutional right to a particular job or to any job”);

Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996) (participation in a rehabilitative program

is a privilege that the Due Process Clause does not guarantee); Rizzo v. Dawson, 778 F.2d 527,

531 (9th Cir. 1985) (no constitutional right to rehabilitative services).          Moreover, “as the

Constitution and federal law do not create a property right for inmates in a job, they likewise do

not create a property right to wages for work performed by inmates.” Carter, 69 F. App’x at 680

(citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991), and James v. Quinlan, 866 F.2d

627, 629-30 (3d Cir. 1989)). Consequently, any loss of privileges suffered by Plaintiff and any

loss of wages associated with the loss of Plaintiff’s prison job did not trigger a right to due process.

                Plaintiff also has filed a motion (ECF No. 6), asking the Court to permit him to

amend or supplement his complaint, should the Court find that he has failed to state a claim because

of his ignorance of constitutional law. Plaintiff’s complaint, however, does not fail because of

some technical shortfall. Instead, his claim fails because the facts he alleges do not rise to the level
                                                   7
of a constitutional deprivation. Under these circumstances, and in the absence of any proposed

amended complaint, the Court will deny his motion to amend.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that the complaint will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court also will deny Plaintiff’s

motion to amend the complaint (ECF No. 6).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). The Court does not certify that an appeal would not be in good faith. Should

Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing fee pursuant to

§ 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from proceeding in forma

pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will be required to pay

the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and judgment consistent with this opinion will be entered.



Dated: September 18, 2019                                     /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 8
